Case 1:18-mj-03642-JG Document 1 Entered on FLSD Docket 11/15/2018 Page 1 of 5



                       UNITED STATES DISTRICT COURT
                       SO U TH ERN D ISTR ICT O F FLO R IDA
                                 '



                          No. l -m j-: '
                                       L
                                       ? t?.
                                           p -good
UM TED STATES OF AM ERICA

VS.

ALVARO PAYAN SALAZAR,
EDW IN DANIEL GONGORA BALTAN
JUL IO CESAR G U A RD A D O LIN A RE S,
and M IG U EL SA LA S VA LLEC IL LA ,

                      D efendants.
                                               /

                            CR IM IN A L C O VE R SH EET


      Didthism atteroriginatefrom am atterpending intheNorthernRegion oftheUnited States
      Attorney'sOfficepriorto,october14,2003?                 Yes     X ' No




                                       Respectfully submitted,

                                       ARIAN A FA JA RD O ORSHAN
                                       UN ITED STA TES A TTORN EY



                                BY:
                                     G Y VONNE RODM GUEZ SCHACK
                                       ASSISTANTUNITED STATESATTOIS EY
                                       99 N .E.4th Street
                                       M iami,Florida 33132-2111
                                       TEL: (305)961-9014
                                       FAX: (305)536-7213
                                       E-Mail: YvoM e.Rodriguez-schack@ usdoj.gov




                                                                                           A
    Case 1:18-mj-03642-JG Document 1 Entered on FLSD Docket 11/15/2018 Page 2 of 5

AO 91(Rev.11/11) CriminalComplaint

                                 U M TED STATES D ISTRICT C OURT
                                                      forthe
                                      SOUTHERN DISTRICT OF FLORIDA
          UNITED STATES OF AM ERICA
                            V.
         AL
          V ARO P
                AYAN S
                     ALAZAR
      Eowm DANIELGONGORABMW N,
                                                               CaseNo./#-xj-bnùc;y
    JULIO CESAR GUARDADO LINARES,and
        M IGUEL SALAS VM LECD LA,
                       Defendantls)
                                       CR IM INA L C O M PLM N T
      1,thecomplainantin thiscase,statethatthe following istrtzeto thebestofmy H owledgeand belief

     Beginning on an unknown dateandcontinlling throùgh on orabout october31.2018 .upon thehigh seasand
elsewhereoutsidethejurisdictionofanyparticularStateordistrict,whileonboardavesselsubjecttothejurisdiction of
theUnitedStates,thedefendantts)violated:
         Code Section                                           OyenseDaçcrjp/fon
Title46,United StatqsCode,            Conspiracy topossesswith intentto disd butea conkolled substance while
Section70506(b)                       onboardavesselsubjecttothejurisdictionoftheUnitedSttes,in.vlolation
                                      of46U.S.C.970503(a)(1);a11inviolationof46U.S.C.â70506(b).
                                      Pursuantto46U.S.C.j70506(a),and21U.S.C.j960(b)(l)(B),itisfurther
                                      allegedthatthisviolation involvedfive(5)ormoreldlogmmsofamixture
                                      and substmnce containing adetecàblenm otmtofcocaine.

        Thiscriminalcomplaintisbased on thesefacts:

                                       SEE ATTA CH ED A FFIDAV IT



        d continu'edontheattachedsheet.

                                                                             Comp lnant'
                                                                                       ssignature

                                                                    J em Youngblood,SpecialAgent,DEA
                                                                              Printed nameand title

Swom to beforem eand siN ed in mypresence.


oate,
         hIu.)N!7éï%                                                            Judge'
                                                                                     ssignature

City and state: Mi
                 ami,Florida                                   Uni
                                                                 t d States Magi
                                                                               strate Judge Jonathan Goodman
                                                                              Printed nameand tule
Case 1:18-mj-03642-JG Document 1 Entered on FLSD Docket 11/15/2018 Page 3 of 5



                                          A FFID A VIT

1,Jeremy Youngblood,firstbeingduly sworn,deposeand state:

       1. Iam aSpecialAgentwiththeUnitedStatesDrugEnforcementAdministration(DEA)
and havebeen so employed sinceM ay 2012. Iam presently assigned theM iamiField Division

where I am responsible forconducting narcotics sm uggling investigationsinvolving the use of

marine vessels. As a Special Agent with DEA,I have participated in nllmerous narcotics

investigations involving physicaland electronic surveillance,the controland adm inistration of

confidentialsources,internationaldnzg importations,and dom estic drug organizations. lhave

participated in the arrestand subsequentprosecution ofnllm erops drug traffickers. lalso have

spoken onntlm erousoccasionswith infonnants,suspects,and experienced narcoticsinvestigators

concerning the manner,means,m ethods and practices that drug traffckers use to further the

operation oftheirdrug trafficking organizationsand the m osteffective methodsofinvestigating

and dism antling dnzg trafficlcing orgnnizations.

           Asa1aw enforcementofficerwithinthemeaningofSection251047)ofTitlel8,vnited
StatesCode,1nm empowered by 1aw to conductinvestigations ofand make arrests for,butnpt

lim ited to,offensesenum erated in Titles 18,21,and 46 ofthe United StatesCode.

       3. The information contained in this Affidavit is submitted for the sole purpose of

establishing probable cause for the arrest of Alvaro PAYAN SALAZAR, Edwin Daniel

GON GORA BALTAN, Julio Cesar GUARDADO LINARES, and M iguel SA LA S

VALLECILLA,forviolationsofTitle46,UnitedStatesCode,Sections70503(a)(1)and70506(b),
thatis,havingknowinglyandwillfully conspiredtopossesswith intentto distributetivekilogram s

ormoreofcocaine,whileonboardavesselsubjecttothejurisdictionoftheUnited States.
       4. Because this Affidavit is being subm itted for the lim ited purpose of establishing
Case 1:18-mj-03642-JG Document 1 Entered on FLSD Docket 11/15/2018 Page 4 of 5



probablecause,itdbesnotcontain alloftheinform ation knowlzto m eand other1aw enforcem ent

officersinvolved in thisinvestigation. The factsand information contained in thisAx davitare

based on m y personalknowledgeand observations,as wellasupon inform ation received in my

ofticial'
        capacity f'
                  rom otherindividuals,including otherlaw enforcem entofûcersinvolved in this

investigation aswellasm yreview ofrecords,docum ents,andotherphysicalitem sobtained during

the course ofthis investigation.

              OnOctober31,2018,aM arinePatrolAircraft(MPA)detectedalow-profilevessel
(LPV)approximately218nauticalmilessouth oftheM exico/Guatemalaborderin international
waters. United StatesCoastGpard(USCG)CutterCAM PBELL wasin theareaanddivertedto
intercept. CutterCAM PBELL launchedtheirover-the-horizon vessel(OTH)and helicopterto,
interceptand investigate the LPV .

       6.     ThehelicopterlocatedtheLPV andemployedwm-
                                                      ningshots. TheLPV ultim ately

becameGddead in thewater''and the crew wereobservedjettisoning smallobjects,which were
believed to be electronics. USCG personnelgained positive controlofthe LPV and noted no
  t
country oforigin. USCG personnellocated fourindividualsonboard the LPV,who identified

them selvesas Alvaro PAYAN SALAZAR,Edwin DanielGON GOM                  BALTAN,Julio Cesar

GUARDADO LINARES, and M iguel SALAS VALLECILLA.                          PAYAN SALAZAR,

GON GO M BA LTAN ,and SA LA S VA LLECILLA were Colom bian nationals. GUA R DA D O

LINARES wasanationalofGuatem ala. Themasterofthevessel,PAYAN SALAZAR,claim ed

Colom bian nationality for him self and the vesseland stated thatthey w ere transporting cocaine.

TheGovernm entofColom biawascontacted and responded they could neitherconfil'm nordeny

the nationality ofthe vessel. Based on the G overnm ent ofColom bia's response,the vesselw as


                                               2
Case 1:18-mj-03642-JG Document 1 Entered on FLSD Docket 11/15/2018 Page 5 of 5



treatedasavesselwithoutnationality,andtherefore,subjecttothejM sdictionoftheUnitedStates.
A full law enforcem ent board followed. USCG personnel recovered 99 balés weighing
approxim ately 2,478 kilogram s which tested positive forcocaine.

              On November13,2018,the USCG broughtthese fourindividualstothe Southem '

District of Florida wheie they transferred custody of them to United States 1aw enforcem ent

oftk ers.

       8.     Based on the foregoing facts,yotlrAffiantsubm itsthatprobable cause exists to

believe that, Alvaro PAYAN SALAZAR,Edwin Daniel GONGOM                BALTAN ,Julio Cesar

GUARDADO LINARES,andM iguelSALASVALLECILLA,whileonboardavesselsubjectto
jtuisdiction oftheUnited States,did knowingly and willfully conspireto possesswith intentto
distribute a controlled substance,thatis,five kilogrnm sorm ore ofcocaine,in violation ofTitle

46,UnitedStatesCode,Sections70503(a)(1)and70506(b).
       FURTHER A FFIAN T SA YETH N A U GH T.




                                           JE       K. UNGBLOOD
                                           S C AL AGENT
                                           D RU G EN FOR CEM EN T AD M FN ISTM TION

jubsctibedands rntobefore
methisthe )*1 ayofNovember,2018.


THE H      M BLE JON A THA N G O OD M AN
U N IT ' STA TES M A GISTR ATE JUD GE




                                              3
